Exhibit 31.1 FORM 10-K CERTIFICATION I, Sandeep Vij, certify that: 1.I have reviewed this amendment no. 1 to theannual report on Form 10-K of MIPS Technologies, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: October 26, 2012 By: /s/SANDEEP VIJ Sandeep Vij President and Chief Executive Officer, MIPS Technologies, Inc.
